 
 
II 
110th CONGRESS 1st Session 
S. 167 
IN THE SENATE OF THE UNITED STATES 
 
January 4, 2007 
Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works 
 
A BILL 
To amend the Clean Air Act to require the Secretary of Energy to provide grants to eligible entities to carry out research, development, and demonstration projects of cellulosic ethanol and construct infrastructure that enables retail gas stations to dispense cellulosic ethanol for vehicle fuel to reduce the consumption of petroleum-based fuel. 
 
 
1.Short titleThis Act may be cited as the Cellulosic Ethanol Development and Implementation Act of 2007. 
2.Cellulosic ethanol fuel development and implementation programSection 212 of the Clean Air Act (42 U.S.C. 7546) is amended by adding at the end the following: 
 
(f)Cellulosic ethanol fuel grant program 
(1)Definition of eligible entityIn this subsection, the term eligible entity means— 
(A)an institution of higher education; 
(B)a National Laboratory; 
(C)a Federal research agency; 
(D)a State research agency; 
(E)a private sector entity; 
(F)a nonprofit organization; or 
(G)a consortium of 2 or more entities described in subparagraphs (A) through (F). 
(2)EstablishmentThe Secretary shall establish a program to provide grants to eligible entities for use in carrying out research, development, and demonstration projects relating to the use of cellulosic ethanol fuel for motor vehicles. 
(3)ApplicationAn eligible entity that seeks to receive a grant under this subsection shall submit to the grant review committee described in paragraph (4) an application for the grant at such time, in such form, and containing such information as the grant review committee may require. 
(4)Grant review committeeApplications for grants under this subsection shall be reviewed, and approved or disapproved, by a grant review committee composed of an equal number of representatives of— 
(A)the Department of Energy, to be appointed by the Secretary; 
(B)the Department of Agriculture, to be appointed by the Secretary of Agriculture; 
(C)the Environmental Protection Agency, to be appointed by the Administrator; and 
(D)experts that are not full-time employees of the Federal Government, to be appointed by the President. 
(5)PriorityIn awarding grants under this subsection, the grant review committee shall give priority to eligible entities that propose to carry out— 
(A)projects that use alternative or renewable energy sources in the production of cellulosic ethanol fuel; and 
(B)demonstration projects. 
(6)Matching fundsAs a condition of receiving a grant under this subsection, an eligible entity shall provide matching funds in the amount of 20 percent of the total amount of the grant. 
(7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000,000 for the period of fiscal years 2007 through 2013. 
(g)Infrastructure pilot program for cellulosic ethanol fuel 
(1)In generalThe Secretary shall establish a pilot program to provide grants to eligible entities (as described in subsection (d)(2) or defined in subsection (f)) for use in installing infrastructure (such as pumps) that would enable retail gas stations to sell and dispense ethanol fuel. 
(2)ApplicationAn eligible entity that seeks to receive a grant under this subsection shall submit to the Secretary an application for the grant at such time, in such form, and containing such information as the Secretary may require. 
(3)Matching fundsAs a condition of receiving a grant under this subsection, an eligible entity shall provide matching funds in the amount of 20 percent of the total amount of the grant. 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000,000 for the period of fiscal years 2007 through 2013. . 
3.Cellulosic biomass ethanol conversion assistanceSection 212(e) of the Clean Air Act (42 U.S.C. 7546(e)) is amended by striking paragraph (3) and inserting the following: 
 
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $400,000,000 for each of fiscal years 2007 through 2010. . 
 
